DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2017/0219036).
Regarding independent claim 1, Song discloses a disc brake (see Abstract, FIG. 1) comprising: a pair of pads (12, 13) each disposed on both sides of an axial direction of a rotor (11) interposed therebetween (see FIG. 1); a piston (31) configured to push at least one of the pair of pads against the rotor (see FIG. 1); a caliper body (20) including a cylinder (21) in which the piston is movably accommodated (see FIG. 1); a motor (38) provided on the caliper body (see FIG. 1); a planetary gear reduction mechanism (70) configured to boost and transmit rotation from the motor (see ¶ 0049); and a piston propulsion mechanism (33, 36) configured to propel the piston to a braking position by rotation transmitted thereto from the planetary gear reduction mechanism (see ¶ 0033), wherein the planetary gear reduction mechanism includes: a sun gear (64) including an input portion (65) to which the rotation from the motor is transmitted (see ¶ 0050, FIGS. 1, 3) and a gear portion (72) extending axially from a radial central region of the input portion (see FIG. 4); a plurality of planetary gears (74) arranged to mesh with the gear portion of the sun gear and surround the gear portion (see ¶ 0050, FIG. 4); and an see ¶ 0050, FIG. 4), wherein the internal gear includes a support portion configured to rotatably support the sun gear (see ¶ 0050, “the worm wheel 64 is stably supported by . . . the deceleration gear installation part 43”, see also FIG. 4).  
Regarding claim 2, Song discloses that the support portion is formed with an annular surface extending along an axial direction of the sun gear (see FIG. 4).  
Regarding claim 5, Song discloses that the sun gear includes a cylindrical stepped portion extending axially from the input portion (see FIG. 4, portion of (64) abutting (43a) is stepped in an axial direction), and wherein the support portion (43a) of the internal gear is disposed radially inside the stepped portion of the sun gear (see FIG. 4), so that the stepped portion of the sun gear is rotatably supported on the support portion of the internal gear (see ¶ 0050, “the worm wheel 64 is stably supported by . . . the deceleration gear installation part 43”, see also FIG. 4).
Regarding claim 6, Song discloses that the support portion is formed on an outer periphery of the internal gear (see FIG. 4).  
Regarding claim 8, Song discloses a planetary gear reduction mechanism (70) comprising: a sun gear (64) including an input portion (65) to which rotation from a motor (38) is transmitted and a gear portion (72) extending axially from a radial central region of the input portion (see FIG. 4); a plurality of planetary gears (74) arranged to mesh with the gear portion of the sun gear and surround the gear portion (see ¶ 0050, FIG. 4); and an internal gear (43a, 76) arranged to mesh with each planetary gear and surround the planetary gear (see ¶ 0050, FIG. 4), wherein the internal gear has a support portion configured to rotatably support the sun gear (see ¶ 0050, “the worm wheel 64 is stably supported by . . . the deceleration gear installation part 43”, see also FIG. 4).  
Regarding independent claim 9, Song discloses a disc brake (see Abstract, FIG. 1) comprising: a pair of pads (12, 13) each disposed on both sides of an axial direction of a rotor (11) interposed see FIG. 1); a piston (31) configured to push at least one of the pair of pads against the rotor (see FIG. 1); a caliper body (20) including a cylinder (21) in which the piston is movably accommodated (see FIG. 1); a motor (38) provided on the caliper body (see FIG. 1); a planetary gear reduction mechanism (70) configured to boost and transmit rotation from the motor (see ¶ 0049); and a piston propulsion mechanism (33, 36) configured to propel the piston to a braking position by rotation transmitted thereto from the planetary gear reduction mechanism (see ¶ 0033), wherein the planetary gear reduction mechanism includes: a sun gear (64) including an input portion (65) to which the rotation from the motor is transmitted (see ¶ 0050, FIGS. 1, 3) and a gear portion (72) extending axially from a radial central region of the input portion (see FIG. 4); a plurality of planetary gears (74) arranged to mesh with the gear portion of the sun gear and surround the gear portion (see ¶ 0050, FIG. 4); and an internal gear (43a) arranged to mesh with each planetary gear and surround the planetary gear (see ¶ 0050, FIG. 4), wherein the internal gear includes a support portion having a tubular shape and configured to rotatably support the sun gear (see ¶ 0050, “the worm wheel 64 is stably supported by . . . the deceleration gear installation part 43”, see also FIG. 4).  
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettenberger et al. (US 2008/0293534).
Regarding claim 8, Dettenberger discloses a planetary gear reduction mechanism (10) comprising a sun gear (30.1) including an input portion (27) to which rotation from a motor (22) is transmitted (see FIG.) and a gear portion (30.1) extending axially from a radial central region of the input portion (see FIG.); a plurality of planetary gears (34.1) arranged to mesh with the gear portion of the sun gear and surround the gear portion (see FIG., ¶ 0018) and an internal gear (33, 36.1) arranged to mesh with each planetary gear and surround the planetary gears (see FIG., ¶ 0018), wherein the internal gear has a support portion (31) configured to rotatably support the sun gear (see ¶ 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/0219036) as applied to claims 1 and 9 above, and further in view of Okada et al. (US 2017/0343065).
Regarding claim 7, Song discloses that the internal gear includes: a cylindrical wall portion (43a); and an internal gear portion including inner teeth formed inside the cylindrical wall portion to mesh with gear portions of the plurality of planetary gears (see FIG. 4).
Song does not disclose that the support portion is configured with a plurality of convex portions protruding radially outward from an outer peripheral surface of the cylindrical wall portion and arranged at an interval along a circumferential direction.  
Okada teaches a disc brake (see Abstract, FIG. 1) comprising an internal gear (61) wherein a support portion is configured with a plurality of convex portions (74) protruding radially outward from see FIG. 3).
It would have been obvious to configure the internal gear of Song as a separately manufactured piece having a plurality of projections, as taught by Okada, to allow the ring gear to be made separately from the housing and subsequently attached via the projections, thereby reducing the complexity of the shape of the housing to be manufactured, allowing for repair or replacement of the internal gear, and/or allowing the internal gear to be manufactured from a material that is different from the housing (e.g. ring gear could be manufactured from a harder material that is less likely to wear without substantially increasing the weight and/or cost to manufacture the housing).    
Regarding claim 10, Song discloses that the internal gear includes: a cylindrical wall portion (43a); and an internal gear portion including inner teeth formed inside the cylindrical wall portion to mesh with gear portions of the plurality of planetary gears (see FIG. 4).
Song does not disclose that the support portion is configured with a plurality of convex portions protruding radially outward from an outer peripheral surface of the cylindrical wall portion and arranged at an interval along a circumferential direction.  
Okada teaches a disc brake (see Abstract, FIG. 1) comprising an internal gear (61) wherein a support portion is configured with a plurality of convex portions (74) protruding radially outward from an outer peripheral surface of the cylindrical wall portion and arranged at an interval along a circumferential direction (see FIG. 3).
It would have been obvious to configure the internal gear of Song as a separately manufactured piece having a plurality of projections, as taught by Okada, to allow the ring gear to be made separately from the housing and subsequently attached via the projections, thereby reducing the complexity of the shape of the housing to be manufactured, allowing for repair or replacement of the internal gear, and/or allowing the internal gear to be manufactured from a material that is different from the housing e.g. ring gear could be manufactured from a harder material that is less likely to wear without substantially increasing the weight and/or cost to manufacture the housing).    
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2016/0032993) in view of Dettenberger et al. (US 2008/0293534).
Regarding independent claim 1, Takei discloses a disc brake (see Abstract, FIG. 1) comprising: a pair of pads (2, 3) each disposed on both sides of an axial direction of a rotor (D) interposed therebetween (see FIG. 1); a piston (12) configured to push at least one of the pair of pads against the rotor (see FIG. 1); a caliper body (6) including a cylinder (7) in which the piston is movably accommodated (see FIG. 1); a motor (38) provided on the caliper body (see FIG. 1); a planetary gear reduction mechanism (36) configured to boost and transmit rotation from the motor (see ¶ 0035); and a piston propulsion mechanism (28, 52) configured to propel the piston to a braking position by rotation transmitted thereto from the planetary gear reduction mechanism (see ¶¶ 0034, 0035), wherein the planetary gear reduction mechanism includes: a sun gear (44) including an input portion (44A) to which the rotation from the motor is transmitted (see ¶ 0036, FIG. 1) and a gear portion (44B) extending axially from a radial central region of the input portion (see FIG. 2); a plurality of planetary gears (45) arranged to mesh with the gear portion of the sun gear and surround the gear portion (see ¶ 0037, FIG. 1); and an internal gear (46) arranged to mesh with each planetary gear and surround the planetary gear (see ¶ 0037, FIG. 1).  
Takei does not disclose that the internal gear includes a support portion configured to rotatably support the sun gear.  
Dettenberger teaches a disc brake (see Abstract, FIG.) comprising: a planetary gear reduction mechanism (10) comprising a sun gear (30.1), a plurality of planetary gears (34.1) and an internal gear (33, 36.1), wherein the internal gear includes a support portion (31) configured to rotatably support the sun gear (see ¶ 0016).
see e.g. Dettenberger, ¶ 0016), thereby providing an actuator that meets practical requirements in terms of reliable functioning despite a high step down gear ratio, that is to say a large increase in torque, with a planet carrier bearing system which is structurally less complex but can be subjected to large loads during operation (see e.g. Dettenberger, ¶ 0007).  
Regarding claim 2, Dettenberger teaches that the support portion is formed with an annular surface extending along an axial direction of the sun gear (see FIG.).  
Regarding claim 4, Dettenberger teaches that the sun gear is provided with a boss portion that extends axially within a range from the radial central region of the input portion to the gear portion (see FIG., boss portion extends rightward from central region and engages opening (31)), and wherein the boss portion of the sun gear is rotatably supported on the support portion of the internal gear (see FIG., ¶ 0016).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2016/0032993) in view of Dettenberger et al. (US 2008/0293534), as applied to claim 1, above, and further in view of Hayashi et al. (US 2015/0233434).
Regarding claim 3, Takei discloses that the internal gear includes: an internal gear portion including inner teeth (46A) that meshes with gear portions of the plurality of planetary gears (see FIG. 1); and an annular wall portion (46B) extending from an axial end of the internal gear portion toward a radial center side to restrict movement of each planetary gear in an axial direction (see ¶ 0038).  
Neither Takei nor Dettenberger disclose that the support portion is configured to extend axially in a tubular shape from an inner peripheral side end of the annular wall portion.
Hayashi teaches a disc brake (see Abstract, FIGS. 2, 3) comprising a planetary gear reduction mechanism (YG) comprising a sun gear (492) and a support  portion (411g, 48b) for the sun gear (see see FIG. 3) from an inner peripheral side end of an annular wall portion (411e).
It would have been obvious to configure the support portion of the modified Takei device to extend in the axial direction to allow for the attachment of a separate bearing device and to increase the contact area between the sun gear and the support portion, thereby distributing any radial forces over a greater area and maintaining the precise alignment of the sun gear (see e.g. Hayashi, ¶ 0075; FIG. 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

January 20, 2022